Citation Nr: 0409326	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation higher than thirty 
(30) percent for service-connected generalized anxiety 
disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
generalized anxiety disorder. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to August 
1945.   

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in February 2001, which increased the rating for 
service-connected generalized anxiety disorder from 10 
percent to 30 percent, effective on September 29, 2000.  This 
appeal ensued.  In his notice of disagreement, the veteran 
stated that he is entitled to a rating higher than 30 percent 
and that he is completely unemployable due to anxiety 
disorder symptoms.  A subsequent rating decision, dated in 
June 2002, denied the veteran's claim for a TDIU.  

The veteran affirmatively waived his right to a personal 
hearing before a Veteran's Law Judge of the Board in 
connection with this appeal.  See veteran's VA Forms 9 
(appeal to the Board), dated in August 2002 and July 2003.  

On March 26, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  


FINDINGS OF FACT

1.  The veteran's service-connected generalized anxiety 
disorder is manifested primarily by subjective symptoms such 
as frequent panic attacks, disturbed sleep, worrying and 
tension, and inability to concentrate.  He has been treated 
with prescription medication.  In February 2003, he was 
assigned a GAF score of 50 for anxiety disorder symptoms.   

2.  Evidence indicates that the veteran's generalized anxiety 
disorder symptoms are significant, and overall, commensurate 
with those described for a 50 percent schedular rating under 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

3.  The veteran has a college degree with an educational 
background in engineering and design.  He has some 35 years 
of work experience in the aerospace engineering sector.  He 
was last employed as a designer in late 1999, by an aerospace 
engineering contractor.  

4.  Generalized anxiety disorder is the only disability for 
which service connection is in effect.  

5.  Evidence does not present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as a result of service-connected generalized 
anxiety disorder for the purposes of extraschedular rating 
consideration.  


CONCLUSIONS OF LAW

1.  Criteria for a schedular evaluation of 50 percent for 
service-connected generalized anxiety disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2003).

2.  Neither criteria for entitlement to TDIU nor 
extraschedular rating consideration have been met for 
service-connected generalized anxiety disorder.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In the March 2003 
Statement of the Case (SOC), the RO set forth VA regulations 
pertaining to the duty to assist the veteran.  Subsequently, 
in a letter dated in October 2003, the RO advised the veteran 
of the status of the veteran's claim, what information and 
evidence are needed to establish entitlement to the claim; 
what evidence and information are still needed; where and 
when to send information and evidence substantiating the 
claim; and who to call if he has any questions or needs 
assistance.  The letter also included enclosures explaining 
what information and evidence the VA is responsible for 
obtaining; what the VA would do on its own with respect to 
developing the record for the claim; and what specifically 
the VA regulations require to establish entitlement to a 
higher rating for a service-connected disability and TDIU.  
The Board accordingly finds that VA has fulfilled its duty-
to-notify obligations consistent with VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
  


Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claim folder relevant 
evidence, which includes VA medical examination and treatment 
reports and private physician's records.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations 

Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.1, 4.2, and 4.41 (2003).  An 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, as applicable, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, a determination as to whether the 
preponderance of the evidence favors, or is against, the 
claim must be made.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is in support of the claim or 
is in equal balance, the claim is allowed.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon the lack of usefulness of the affected part or 
systems.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).  Rather, the veteran's disability 
will be rated under the diagnostic code which allows the 
highest possible evaluation for the clinical findings shown 
on objective examination.

The VA assigns disability ratings for service-connected 
anxiety disorder in accordance with criteria in 38 C.F.R. § 
4.130, Diagnostic Code 9400 (2003).  A 30 percent rating is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).    

A 50 percent rating is warranted under Diagnostic Code 9400 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (such as retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted under Diagnostic Code 9400 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent rating is warranted under Diagnostic Code 9400 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation or own name. 

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, in such 
claims, as the one here, the Board looks primarily to 
contemporaneous evidence of the extent of the disability 
claimed (that is, evidence from the last few years).    




TDIU

As for law and regulations pertaining to a TDIU claim, VA 
will grant a TDIU where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability (or 
disabilities).  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating 
is less than total and when the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability, provided, however, that if 
there is only one such disability, it must be rated at 60 
percent or more.  38 C.F.R. § 4.16.  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  See Moore (Robert) v. Derwinski, 
1 Vet. App. 356 (1991).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  TDIU requires that the record reflect 
some factor that "takes the claimant's case outside the 
norm" of any other veteran rated at the same level.  Id. 
(citing 38 C.F.R. §§ 4.1 and 4.15).  The Board further 
observes that being unable to maintain substantially gainful 
employment is not the same as being 100 percent disabled.  
"While the term 'substantially gainful occupation' may not 
set a clear numerical standard for determining TDIU, it does 
indicate an amount less than 100 percent."  Roberson v. 
Principi, 251 F.3d 1378 (Fed Cir. 2001).

Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Nonetheless, for a 
veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In Roberson v. Principi, 251 F.3d at 1384, the U.S. Court of 
Appeals for the Federal Circuit held that, once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits "evidence of 
unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and that the VA must consider whether the veteran is entitled 
to TDIU.  See also VAOGCPREC 12-2001 (July 6, 2001).      

Extraschedular Rating 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, when 
a claimant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, but fails to meet the percentage requirements 
for eligibility for a TDIU set forth in 38 C.F.R. § 4.16(a), 
VA inquires whether the claimant is eligible for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2003).  An extraschedular rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  It has been held that the extraschedular rating 
issue is a component of an increased rating claim.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996); see also VAOPGCPREC 
6-96.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U. S. 
Court of Appeals for Veterans Claims referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to determine whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  The Board is bound in its 
decisions by the regulations, the Secretary's instructions, 
and the precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. 7104(c).

III.  Evidence

As a preliminary matter, the Board acknowledges that while it 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  Because the 
information and evidence of record are voluminous, and many 
of the records apparently are not related to the issue before 
the Board (e.g., records concerning VA and private physician 
treatment for cardiac and gastroesophageal disorders), the 
Board confines the discussion below to summaries of relevant 
evidence as appropriate.   

Evidence of record indicates that the veteran has received 
treatment for anxiety symptoms with private physicians and at 
a VA facility.  Most recent medical evidence is a letter from 
Dr. T. L. H. (private physician), dated in November 2003, 
which states that the veteran has been diagnosed with post-
traumatic stress disorder (PTSD) (not claimed to be service-
connected), panic disorder, generalized anxiety disorder, and 
depression (not otherwise specified).  Symptoms were 
described as "severe," and the physician opined that the 
veteran would not be able to maintain employment, as he 
likely would experience exacerbated symptoms.  The doctor 
also noted that the veteran would have difficulty adapting to 
stressful circumstances in a work environment, as well as 
difficulty with social interaction.  The veteran reportedly 
has weekly panic attacks.  The veteran's depression was 
described as severe enough to impede independent functioning 
and cause him to "distract" co-workers.  Earlier, in July 
2003, Dr. T. L. H. wrote that, in his opinion, the veteran 
"would not be able to maintain employment and would likely 
have mental deterioration" as a result of the diagnosed 
disorders.

Evidence also includes treatment reports from Dr. T. L. H., 
dated in mid-2003.  They indicate that the veteran was noted 
to be alert and oriented, but on medication for the diagnosed 
psychological disorders.  His Global Assessment of 
Functioning (GAF) scale score was 45 to 50.  However, other 
than the GAF score, the reports do not include specific 
information about other diagnostic testing or clinical 
evaluations of the veteran's psychological state.

The Board notes that GAF is a scale from 0 to 100, reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning.  A GAF of 51-60 
denotes moderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  
The veteran also was treated by Dr. C. C. J. (private 
physician) for various disorders, including that which is at 
issue in this case.  Treatment notes dated between 2001 to 
2002 show that the veteran was treated with various 
medications, including Zanax and Paxil, for anxiety and 
depression.  Dr. C. C. J. also wrote in June 2001 that: "Due 
to panic attacks, anxiety and nervousness [the veteran] is 
unable to obtain and maintain gainful employment."  In 
November 2002, Dr. J. Y. L., who had practiced with Dr. C. C. 
J., wrote that the veteran "cannot function in any job 
capacity due to severe anxiety."  

A medical examination was performed at a VA facility in 
connection with the claim.  VA examination report dated in 
February 2003 provides that the veteran reportedly lost his 
job several year ago, and that, since then, he began taking 
Paxil, and more recently, Zanax, for anxiety.  He has a 
college degree in engineering and design.  He had some 35 
years of work experience at an aerospace engineering company.  
He last held gainful employment in 2000, apparently as a 
senior designer using computer-assisted devices.  He 
reportedly lost this job because of anxiety, memory lapses 
and inability to concentrate.  The veteran reported worrying, 
feeling tense and uptight, disturbed sleep, and occasional 
depression.    

The VA medical examiner noted that the veteran had maintained 
good personal hygiene, and was calm, cooperative, and 
pleasant.  He maintained good eye contact, and spoke at a 
normal rate and tone.  Evidence indicated no illogical 
thought processes, loosened association, or "flight of 
ideas."  The veteran denied homicidal or suicidal ideation 
or hallucinations.  There was no evidence of paranoia or 
delusions.  He had a pleasant affect, but described his mood 
as "tired."  He was alert and oriented to time, person, and 
place.  Insight and judgment were described as fair.  The 
veteran was diagnosed with generalized anxiety disorder, with 
a GAF score of 50, which was deemed "severe impairment in 
social and occupational functioning."  The examiner stated 
that the veteran's anxiety symptoms, memory and concentration 
have become worse with age, and that while the veteran has 
not been able to perform at his demanding job (requiring 
close attention to details), he has been able to manage his 
own finances.  See February 2003 VA examination report.        

VA's prior examination report dated in January 2001 shows 
that the veteran's then-current mental status evaluation 
revealed no evidence of impairment of thought process or 
communication.  As for the veteran's reported diminished 
short-term memory loss, the examiner opined that it could not 
be determined whether the cause is normal aging process or 
history of alcohol abuse.  The report noted bouts of 
depression, anxiety, and hyperactivity, but no evidence of 
severe symptoms, such as homicidal or suicidal ideation, 
delusions, hallucinations, or inability to conduct daily 
activities.   

Older VA treatment notes show that the veteran had been 
taking Paxil as early as in September 2000 for neurosis and 
depression.  VA treatment notes dated in June 2001 show that 
he was given Atarax to control his nerves.  Treatment notes 
dated in June 2001 show a prescription for Zanax for nerves 
(prescribed by private physician, Dr. C. C. J.), filled at a 
VA facility.  A VA mental health consultation resulted in a 
GAF score of 60, and the veteran was observed to be alert and 
oriented, pleasant, cooperative, euthymic, and responsive to 
questions in an appropriate manner.  He exhibited good 
insight and judgment, and intact memory.  A mental health 
consultation in February 2002 states that he reported chronic 
depression since retirement.  Again, the veteran was found to 
be alert and oriented, cooperative, and euthymic, with a GAF 
score of 55-60.  In June 2002, his anxiety and depression 
were described as stable, with a GAF of 60.  In August 2002, 
the veteran reported feeling more anxious than in June 2002; 
his GAF score was 55-60.  Notes dated in September 2002 
indicate treatment of depression and anxiety with Paxil, and 
a GAF score between 55 and 60, showing "mildly low" 
symptoms.  By November 2002, the veteran apparently was on 
other anxiety medication (Celexa and Alprazolam), and had a 
GAF of 55.     

The record also contains layperson statements submitted by 
the veteran's spouse and former supervisor, both received in 
mid to late 2001.  First, the veteran's wife wrote that she 
had known her husband to exhibit nervousness since active 
duty, and that he has been unable to work since 1999 because 
of anxiety.  The veteran's former supervisor wrote that in 
1999, the veteran could not keep up with the demands of 
contract engineering jobs, particularly those involving the 
use of computers.  The veteran reportedly exhibited signs of 
extreme nervousness and lack of ability to focus.  He opined 
that the veteran is unemployable.  

Finally, the record also contains VA Form 21-4192, completed 
by the veteran's former employer, indicating that the veteran 
began employment as a computer assisted design (CAD) designer 
in October 1998, and was terminated on August 27, 1999 due to 
lack of available work.  

IV.  Analysis

The evidence discussed above, in sum, provides that the 
veteran's service connected anxiety disorder is manifested 
primarily by subjective complaints of frequent panic attacks, 
declining memory, inability to concentrate, worrying, feeling 
tense and uptight, and disturbed sleep.  The veteran has been 
treated with various prescription medications to manage these 
symptoms.   

As for Dr. T. L. H.'s opinion that the veteran's psychiatric 
condition is "severe" and renders the veteran unemployable, 
the Board notes that this opinion apparently is based upon 
symptoms associated with diagnosed generalized anxiety 
disorder (service-connected), as well as nonservice-connected 
disorders, including depression and PTSD.  There is no 
evidence that this physician's opinion is limited solely to 
the effects of anxiety disorder.  Indeed, the Board notes 
that the doctor himself specifically stated that the 
veteran's "depression is severe enough" (emphasis added) to 
prevent independent functioning and ability to work with 
others without "distracting them."  Furthermore, with 
respect to Dr. T. L. H.'s diagnosis of PTSD, the Board notes 
that no other medical professional has diagnosed the veteran 
with PTSD or opined that the veteran could have PTSD; in 
fact, the record shows that the veteran himself denied having 
PTSD stressors or symptoms upon questioning by VA mental 
health professionals.    

As for quantitative evidence of the veteran's ability to 
function socially and professionally, the most recent (mid-
2003) GAF scale score was 45 to 50 (see Dr. T. L. H.'s 
treatment records).  While the Board notes that a GAF score 
of 45 is low, again, this score apparently is indicative of 
all of the psychiatric disorders - service-connected and 
nonservice-connected - diagnosed by Dr. T. L. H., and not 
specific to the generalized anxiety disorder at issue.  The 
record, overall, appears to indicate that the veteran's 
symptoms, as measured by GAF scores, have remained relatively 
stable (between GAF 55-60) during the last several years, 
with the exception of a score of 50 during the February 2003 
VA examination.  See VA treatment notes and examination 
report.    

Furthermore, the Board notes that GAF scores in the range 
between 41-50 are assigned for objective evidence of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social or occupational functioning.  There is no evidence of 
record - even in the treatment records of Dr. T. L. H. - that 
the veteran has exhibited any of these serious symptoms; 
rather, the veteran specifically denied homicidal or suicidal 
ideation, and apparently has a stable, supportive home 
environment with his spouse of almost 60 years.  Indeed, in 
February 2003, a VA medical examiner found the veteran to be 
oriented to time, person, and place, and to have "fair" 
insight and judgment.  There was no evidence of illogical 
thought processes, loosened association, "flight of ideas," 
hallucinations, paranoia, or delusions.  Moreover, the VA 
examiner opined that the veteran's decreased memory and 
concentration may be attributable, at least in part, to 
declining age, and not solely to the anxiety disorder.

The Board also acknowledges that two other physicians, Drs. 
C. C. J. and J. Y. L., opined that the veteran's psychiatric 
condition is significant enough to prevent the veteran from 
obtaining and maintaining gainful employment.  However, the 
Board found no evidence of record from these physicians 
documenting their clinical evaluations or diagnostic testing 
to support these conclusory opinions.  In fact, their 
correspondence on unemployability provide only the opinion 
without further elaboration as to the bases therefor.  
Furthermore, their treatment notes indicate only that the 
veteran has reported subjective complaints of depression, 
anxiety, and panic attacks, among other apparently unrelated 
ailments, and that they have prescribed various medications 
to manage anxiety symptoms.



With respect to statements of the veteran's former employer 
and his spouse, the Board finds both individuals competent to 
testify as to their personal knowledge and observations of 
the veteran's anxiety symptoms.  However, neither is shown to 
be a medical or mental health professional qualified to opine 
on whether the veteran is in fact unemployable or as to the 
extent of the disorder based upon diagnostic or clinical 
findings.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (It is well established that a person without medical 
training is not competent to provide evidence on medical 
matters such as diagnosis or etiology or extent of a claimed 
condition.).  See also 38 C.F.R. § 3.159(a) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.).  

Finally, as for VA Form 21-4192 submitted by a former 
employer indicating that the veteran was terminated in August 
1999 from a CAD designer position, the Board notes that 
nowhere on this form is there any indication that he was 
terminated because of any medical condition, or, more 
specifically, because of severe anxiety symptoms.  Rather, it 
provides that he was terminated due to lack of work available 
to him.      

All of the evidence collectively indicate that the veteran 
apparently does suffer from significant anxiety symptoms; 
however, evidence also suggests that at least some of these 
symptoms overlap with those of other, nonservice-connected 
disorders, such as depression.  Another factor that may have 
contributed to the veteran's subjective complaints 
(specifically, of declining memory) may be effects of 
declining age (see February 2003 VA examination report).  
Nonetheless, the Board acknowledges that the GAF score of 50 
resulting from the February 2003 VA examination was described 
as "severe" and apparently attributed solely to the 
service-connected anxiety disorder.   

The next higher rating of 50 percent is assigned under 
Diagnostic Code 9400 with evidence such as occupational and 
social impairment with reduced reliability and productivity 
due to, e.g., flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; frequent panic 
attacks; difficulty in understanding complex commands; 
impaired memory; impaired judgment and abstract thought; mood 
disturbances; and difficulty in maintaining effective work 
and social relationships.  The veteran apparently has some of 
these symptoms (frequent panic attacks; reduced productivity; 
reported mood disturbances).  Moreover, as noted above, the 
VA recently assigned a GAF score of 50 to the service-
connected disorder.  

In light of all of the above, the Board finds that the 
preponderance of the evidence favors an increase of the 
veteran's disability rating to 50 percent for service-
connected generalized anxiety disorder.  In reaching this 
conclusion, the Board has resolved any reasonable doubt in 
the veteran's favor, in accordance with 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.120, 4.13 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that a higher rating of 70 percent is not 
warranted under the schedular criteria, because the weight of 
the evidence shows that the veteran does not suffer from 
serious symptoms such as significant difficulty in 
maintaining effective interpersonal relationships; impaired 
judgment, thinking, or mood, due to symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances.  In fact, of the symptoms listed 
for the 70 percent rating, the only symptoms apparently 
exhibited by the veteran, arguably, is difficulty in adapting 
to stressful circumstances.    

In this decision, the Board has raised the veteran's 
disability rating for the anxiety disorder to the next higher 
rating of 50 percent, but found that a 70 percent rating is 
not supported by evidence of record.  Service connection is 
not in effect for any other disease or disorder.  As 
explained above, where there is only one service-connected 
disability, a veteran must have a 60 percent rating for that 
disability in order to be considered for a TDIU rating.  See 
38 C.F.R. § 4.16(a).  Because the anxiety disorder, alone, 
has not been found to be severe enough (that is, to warrant 
70 percent under Diagnostic Code 9400), the claim for TDIU is 
denied.   

Finally, as to the issue of whether an extraschedular rating 
is warranted for the anxiety disorder, the Board notes that 
the weight of the evidence of record, as amply discussed 
above, does not show that the veteran is unemployable due to 
the anxiety disorder, without regard to factors related to 
advancing age.  38 C.F.R. § 4.19.  More specifically, the 
evidence does not present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
While the Board acknowledges that the veteran's anxiety 
symptoms are significant enough to warrant a 50 percent 
rating under the schedular criteria, the evidence, in sum, 
does not show that he requires frequent hospitalization to 
treat his disability.  Further, while the Board finds it 
reasonable to conclude that anxiety symptoms would have an 
adverse economic impact on the veteran's industrial capacity, 
it also notes there are other, nonservice-connected medical 
factors which apparently impair, at least in part, his 
ability to work, including depression.  His anxiety is not 
the sole disabling factor which prevents him from working, 
nor do they cause marked interference with his employment to 
the degree that they render impractical the application of 
schedular criteria.  Therefore, the Board concludes that the 
50 percent schedular evaluation currently assigned to the 
anxiety disorder adequately compensates the veteran for this 
disability.
 
In conclusion, the Board finds that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321 for service-
connected generalized anxiety disorder.  Thus, the Board 
finds that a referral of the matter to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.








ORDER

1.  A disability evaluation of fifty (50) percent for 
service-connected generalized anxiety disorder is granted.

2.  A total disability rating based upon individual 
unemployability (TDIU) based upon service-connected 
generalized anxiety disorder is denied.

3.  Consideration for extraschedular evaluation is not 
warranted for service-connected generalized anxiety disorder.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



